DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, drawn to a food container in the reply filed on 12/08/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (US 2011/0266168, hereinafter “Longo”).
In regard to claim 1, Longo discloses a container that is comprises an outer part of a liquid and gas barrier material (10) [abstract]. The outer part comprises a liquid and gas barrier material a multilayer material comprising in addition to a gas barrier layer at least a heat-sealable layer to give a hermetic seal with the closing lid [0066]. The heat sealable layer can comprises a thermoplastic material such as glycol-modified polyethylene terephthalate (PETG) [0066]. PETG has repeating units as represented by Formula 1 of the applicant’s independent claim 1.  The 
Longo discloses that the nature of the foamed layer can be controlled by selecting the percentage of open cells, the size of the cells, and the thickness of the layer itself [0048]. 
It should be noted that the average cell size of the foamed layer is a result effective variable.  As the size of the cell increases, the foamed structural layer will have an improved thermal barrier property and an improved compressive strength.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the average cell size to 100 to 500 µm of the foamed structural layer of Longo since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the average cell size to 100 to 500 µm of the foamed structural layer of Longo motivated by the expectation of forming a structural layer that has improved thermal barrier properties as well an improved compressive strength.
In regard to claims 2-3, Longo disclose the use of a PETG as the resin forming the resin layer [0066]. It is inherent that PETG has a polymerization unit derived from cyclohexandedimenthanol (CHDM) in a molecule at a content of 10 mol% or more. The applicant states that PETG is the resin used for the resin layer (pg. 10). The applicant does not provide the commercially available product that was used in the examples nor does the applicant provide a method to form the PETG used in the examples. Thus, it would be inherent that all PETG would have a polymerization unit derived from CHDM in a molecule at a content of 10 0C.
In regard to claim 4, Longo discloses that the food container is a bilayer structure wherein the outer part comprises a liquid and gas barrier material a multilayer material comprising in addition to a gas barrier layer at least a heat-sealable layer to give a hermetic seal with the closing lid [0066]. The multilayer structure comprises a structural layer in which the resin layer is laminated on [0070]. The structural layer is formed from a foamed polymer [0071] which is the inner layer. 
In regard to claim 5, Longo is silent with regard to the food container having a styrene elution amount of 50 mg/kg or less when heated in an 800W microwave oven for 5 minutes. The claimed properties are deemed to be inherent to the structure in the prior art since the food container is a multilayer structure that comprises a PETG resin layer laminated on a foamed structural layer which is substantially similar in structure and in chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 6, Longo is silent with regard to the food container having different in temperature between an inside and an outside of the container at 100C or more, which is measured, under ambient conditions at room temperature, two minutes after 60 to 1000C water was put into the container at 70% (v/v). The claimed properties are deemed to be inherent to the structure in the prior art since the food container is a multilayer structure that comprises a PETG resin layer laminated on a foamed structural layer which is substantially similar in structure and in chemical composition as the claimed invention.  Products of identical structure and 
In regard to claim 8, Longo discloses that the nature of the foamed layer can be controlled by selecting the percentage of open cells, the size of the cells, and the thickness of the layer itself [0048]. 
It should be noted that the density of the foamed layer is a result effective variable.  As the density of the foamed layer increases, the foamed structural layer will have an improved compressive strength and smaller thickness.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the density to 30 to 400 kgf/m3 of the foamed structural layer of Longo since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the density to 30 to 400 kgf/m3 of the foamed structural layer of Longo motivated by the expectation of forming a structural layer that has an improved compressive strength as well as a smaller thickness. 
In regard to claim 9, Longo discloses that the structural layer typically has a thickness of between about 0.1 to 7 mm [0073]. The resin layer typically has a thickness of about 2 µm to about 100µm [0067]. Thus, multilayer structure forming the food container has an average thickness of 1 to 5 mm, and thickness ratio of the foamed layer to the resin layer of 10:0.1 to 2. 
In regard to claim 10, Longo is silent with regard to the food container satisfying the Mathematical Expression 1 as claimed in dependent claim 10. The claimed properties are deemed to be inherent to the structure in the prior art since the food container is a multilayer structure that comprises a PETG resin layer laminated on a foamed structural layer which is substantially similar in structure and in chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 11, Longo is silent with regard to the food having a compressive strength of 40 kgf or more, measured when a load is applied vertically at a speed of 100 mm/min. The claimed properties are deemed to be inherent to the structure in the prior art since the food container is a multilayer structure that comprises a PETG resin layer laminated on a foamed structural layer which is substantially similar in structure and in chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782